Citation Nr: 0521957	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-28 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
traumatic arthritis, left great toe, postoperative, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals, excision, left great toenail, postoperative, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis, left great toe, 
postoperative, is characterized by pain, and limited 
dorsiflexion and plantar flexion.  There is no further 
limitation of motion on repetitive dorsiflexion or plantar 
flexion.  There is no evidence of malunion or nonunion of the 
tarsal or metatarsal bones.

2.  The veteran's residuals, excision, left great toenail, 
postoperative, are not productive of a moderate disability.  
The left great toenail is yellowish and discolored and the 
left great toe has a slightly tender, 5.5 centimeter well-
healed scar.  There is no evidence of disfigurement, 
limitation of motion or function due to scarring, pain on 
examination of scars, frequent loss of covering of skin over 
scars or dermatitis or eczema.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis, left great toe, postoperative, have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5280 (2004).

2.  The criteria for a compensable rating for residuals, 
excision, left great toenail, postoperative, have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DCs 7800, 
7801, 7802, 7803, 7804, 7805, 7806, 7813, 7814 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record  is a February 2004 letter that notified the 
veteran of any information and evidence needed to 
substantiate and complete the claims for increased ratings.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in April 2003.   Thereafter, the RO provided 
notice in February 2004.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in May 2003 and 
December 2004.

Further VA examination is not necessary because the most 
recent examination reports of record are sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

In April 2003, the veteran submitted a claim for increased 
disability rating for his service-connected excision of left 
great toenail with traumatic arthritis of left great toe.  

In May 2003, the veteran reported for a VA examination.  
Subjective complaints included difficulty walking; fatigue; 
and inability to put any weight on or move the left big toe.  
The veteran also experienced pain on the ball of his foot and 
ankle.  Objective findings included a dorsalis pedis artery 
pulse and a posterior tibial artery pulse of +2/4.  The 
capillary filling times were less than three seconds to all 
the digits.  Skin temperature was warm and skin texture and 
color was normal. There was a five centimeter well-healed 
scar on the dorsal aspect of the first metatarsophalangeal 
joint left foot.  The nails on both feet were thickened, 
yellowish-white and discolored.  The skin on the plantar 
aspect of the feet was dry, scaly and slightly erythematous.  
The first metatarsophalangeal joint was fixed in a 
dorsiflexion of approximately 25 degrees.  It was painful on 
active dorsiflexion and plantar flexion.  There were palpable 
bone spurs around the joint.  The veteran was not able to 
walk on the tip of his toes but he was able to walk on his 
heels.  He had an antalgic gait with supinated left foot 
where his left big toe did not reach the ground.  He also had 
an appropulsive gait on his left foot.  Muscle evaluation was 
+5/5 for all the dorsiflexors, plantar flexors, abductors, 
adductors, invertors and evertors.  X-rays revealed surgical 
changes involving the first metatarsophalangeal joint.  An 
implant had apparently been present previously but had been 
removed.  There were no acute osteoarticular changes seen and 
soft tissue was unremarkable.  

VA treatment records reveal that the veteran underwent the 
removal of his first metatarsophalangeal joint implant in 
December 2002.  Subsequent treatment records reveal that the 
veteran was doing well after the removal of the prosthetic 
joint; however, he did develop large calluses on his left 
foot.  

A July 2003 rating decision separated the veteran's service-
connected excision of left great toenail with traumatic 
arthritis of left great toe into two separate disabilities.  
With respect to the veteran's traumatic arthritis, left great 
toe, postoperative, the RO assigned a temporary evaluation of 
100 percent from December 10, 2002 and a 10 percent 
evaluation from February 1, 2003.  The RO held that the 
evidence of record did not show malunion or nonunion of the 
tarsal or metatarsal bones with moderately severe symptoms, 
such as to warrant a 20 percent disability rating.  As to the 
veteran's service-connected residuals, excision, left great 
toenail, postoperative, the RO assigned a noncompensable 
evaluation.  The RO reasoned that the evidence of record did 
not show any current complications with the veteran's left 
toenail, other than it being yellowish.  Additionally, there 
was no evidence of disfigurement; limitation of motion or 
function due to scarring; pain on examination of scars; 
frequent loss of covering of skin over scars or dermatitis or 
eczema affecting at least five percent of the exposed areas 
or requiring systemic therapy associated with the left great 
toenail to warrant a 10 percent disability evaluation.

The veteran duly appealed both the aforementioned disability 
evaluations.  In his August 2003 notice of disagreement, the 
veteran argued that he was entitled to increased disability 
ratings because every time he had surgery a piece of the bone 
in his left great toe was removed and this had resulted in 
problems in his balance.  On his October 2003 VA Form 9, the 
veteran alleged that he had lost the feeling in his left 
great toe and it was now completely numb causing him to walk 
on the side of his foot.  Specifically with respect to his 
arthritis the veteran alleged that he had chronic pain in his 
left great toe.   

The veteran reported for an additional VA examination in 
December 2004.  The veteran presented with subjective 
complaints of intermittent sharp, daily, severe pain in the 
great toe, in particular the metatarsophalangeal region.  The 
pain was precipitated by walking and alleviated by rest or 
medication.  The veteran also related that there was 
associated fatigability and lack of endurance in the left 
foot.  However, he denied any swelling, warmth, tenderness, 
giving way or locking.  With acute flareups, the veteran 
stated that there was limitation, particularly with walking.  
He denied the use of a brace or corrective shoes, but he did 
use a cane for walking.  He also denied unsteadiness or 
history of falls.  With regards to his employment, the 
veteran again denied limitation, although he did experience 
discomfort in the left great toe, particularly after 
prolonged standing.  He denied loss of time from work in the 
past year secondary to his toe disability.  

Upon examination, objective findings revealed no swelling.  
There was mild erythema and notable shininess in the distal 
half of the great toe.  There was no abnormality noted in the 
toenail.  There was a 5.5 centimeter, well-healed scar along 
the dorsum of the great toe, extending to the first 
metatarsal.  There was tenderness along this region, but 
there was no abnormality noted in the scar.  There was callus 
formation noted along the sub second and third metatarsals 
and in the sub fifth metatarsal.  There was limited 
dorsiflexion, 0 to 10 degrees, in the first 
metatarsophalangeal joint with pain starting at 10 degrees 
and ending at 5 degrees.  With repetitive dorsiflexion, there 
was no further limitation of motion noted.  Plantar flexion 
was also limited to 0 to 30 degrees with pain starting at 30 
degrees and ending with 10 degrees.  There was no additional 
limitation of motion noted with repetitive plantar flexion.  
Upon weightbearing, the left great toe did not reach the 
floor.  The veteran walked with his left foot supinated; 
therefore, there was abnormal weightbearing.  In the rest of 
the foot, there was no objective evidence of painful motion, 
edema, weakness or tenderness.  There was gait abnormality 
with moderate functional limitation on standing and walking.  
There were also callosities noted, indicating abnormal 
weightbearing.  There were noted skin changes in the dorsum 
of the left great toe and the veteran stood and walked 
supinated.  X-rays of the left great toe showed postsurgical 
changes, status post removal of joint implant, involving the 
first metatarsophalangeal joint with some associated cystic 
changes.  There was bony fusion at the interphalangeal joint 
of the great toe.  

The veteran was diagnosed as having traumatic arthritis of 
the left great toe, status post joint implant removal, first 
metatarsophalangeal joint, with moderate functional 
limitation on standing and walking.  The examiner further 
commented that the veteran's gait was altered due to his left 
great toe, with mild defect in the remainder of the foot and 
moderate functional limitation on standing and walking.  
There was no evidence of malunion of the metatarsal bones as 
a result of the left great tow postoperative residuals.  
However, there was noted bony fusion at the interphalangeal 
joint of the left great toe on x-ray.  


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R.      § 
3.321(b)(1) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.          
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Arthritis

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a (2004).

Degenerative arthritis is evaluated under Diagnostic Code 
5003.  That provision provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

Disabilities of the feet are rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284 (2004).  The RO 
has evaluated the veteran's disability as 10 percent 
disabling pursuant to the criteria set forth at 38 C.F.R.          
§ 4.71a, Diagnostic Code 5280, pertaining to hallux valgus.

The veteran's fractured toe disability is not specifically 
provided for in the Rating Schedule.  When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 4.20 (2004).

Diagnostic Code 5280 addresses hallux valgus, unilateral.  
Operated with resection of metatarsal head receives a 10 
percent rating.  A 10 percent rating is also warranted for 
severe, if equivalent to amputation of the great toe.  The 
Board notes that the veteran is currently in receipt of the 
maximum schedular rating available under this Diagnostic 
Code.

The Board has considered whether there are any other 
diagnostic codes potentially applicable to the veteran's 
service-connected disorder.  Diagnostic Code 5280 (hallux 
valgus) and Diagnostic Code 5281 (severe unilateral hallux 
rigidus) each provide a maximum disability rating of 10 
percent.  Diagnostic Code 5283 pertains to malunion or 
nonunion of tarsal or metatarsal bones, but there is no 
medical evidence showing that the veteran has these 
disorders.  The other diagnostic codes applicable to foot 
disorders, Diagnostic Code 5276 for acquired flatfoot, 5277 
for weak foot, and 5278 for claw foot, also do not apply to 
the veteran's service-connected condition since there is no 
medical evidence showing he has claw foot, or that he has 
weak feet or pes planus.

Additionally, under Diagnostic Code 5284, a 10 percent rating 
is assigned for moderate impairment due to a foot injury.  A 
20 percent rating is assigned for moderately severe 
impairment, and a 30 percent rating is assigned for severe 
impairment.  With actual loss of the use of the foot, a 40 
percent rating is applicable.  38 C.F.R. § 4.71a (2004).  
However, the Board finds that the medical evidence of record 
does not support the conclusion that the veteran's service-
connected traumatic arthritis, left great toe, postoperative, 
is moderately severe, even considering the additional factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45. 

Upon most recent VA examination in December 2004 the veteran 
was found to have limited dorsiflexion to 10 degrees and 
plantar flexion was limited to 30 degrees.  Pain with 
dorsiflexion started at 10 degrees and ended at 5 degrees; 
however, there was no additional limitation of motion with 
repetitive dorsiflexion.  Pain with plantar flexion started 
at 30 degrees and ended at 10 degrees; however, there was no 
additional limitation of motion with repetitive plantar 
flexion.  There was abnormal weightbearing; however, there 
was no evidence of painful motion, edema, weakness or 
tenderness.  The examiner assessed the veteran's disability 
as being that of an altered gait due to the left great toe, 
with a mild defect in the rest of the foot, and moderate 
functional limitation on standing and walking.

In sum, even when the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as well as DeLuca are considered, the evidence does not 
show that the veteran has met the criteria for a higher 
rating under Diagnostic Code 5284 as there is no evidence of 
a moderately severe foot disability.  The Board finds that 
the evidence of pain on use and other symptoms, in 
conjunction with the minimal objective physical findings, 
which were considered by the RO in its increased rating 
decision, are sufficient to establish no more than moderate 
disability.  The veteran does not have moderately severe 
objective findings or the functional equivalent thereof.  
Although he reports pain, he had moderate functional loss due 
to pain, particularly with walking and prolonged standing.  
He had not missed any days of work due to pain and the pain 
did not limit his work.  He stated that his activities of 
daily living were not affected.  The veteran denied any 
unsteadiness or history of falls.  There were no findings of 
instability, weakness, weakened movement, excess fatigability 
or incoordination.  Moreover, the examiner also assessed that 
the veteran had moderate functional limitation specifically 
on standing and walking.  The Board is unable to conclude 
that this level of functioning is indicative of more than 
moderate disability.

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's traumatic arthritis, left 
great toe, postoperative.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A.               § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Residuals, excision

In the present case, the RO has evaluated the veteran's 
service-connected residuals, excision, left great toenail, 
postoperative, as noncompensable  under Diagnostic Code 7813 
which rates impairment resulting from dermatophytosis.  Under 
Diagnostic Code 7813, dermatophytosis (ringworm: of the body, 
tinea corporis; of the head, tinea capitis; of the feet, 
tinea pedis; of the beard area, tinea barbae; of the nails, 
tinea unguium; of the inguinal area (jock itch), tinea 
cruris) is rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7813 (2004).  

As the veteran's service-connected residuals, excision, left 
great toenail, postoperative, involve his left great toe and 
not his head, face, or neck, the Board finds that Codes 7800 
(which rates impairment resulting from disfigurement of the 
head, face, or neck), Code 7801 (which rates impairment 
resulting from scars of the head, face, or neck that are deep 
and cause limited motion), and Code 7802 (which rates 
impairment resulting from scars of the head, face, or neck 
that are superficial and do not cause limited motion) are not 
appropriate for the service-connected residuals, excision, 
left great toenail, postoperative, in the present case.  
Consequently, the Board will consider, with regard to the 
service-connected residuals, excision, left great toenail, 
postoperative, Codes 7803-7805.

In this regard, the Board notes that, according to Code 7803, 
a 10 percent disability evaluation will be warranted with 
evidence of a superficial service-connected scar that is 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  38 
C.F.R. § 4.118, Note 1 following Diagnostic Code 7803 (2004).  
A superficial scar is one not associated with the underlying 
soft tissue damage.  38 C.F.R. § 4.118, Note 2 following 
Diagnostic Code 7803 (2004).

Code 7804 stipulates that a 10 percent disability evaluation 
will be warranted with evidence that a superficial service-
connected scar is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804 (2004).  In such 
a case, a 10 percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation.  38 C.F.R. § 
4.118, Note 2 following Diagnostic Code 7804 (2004).

Code 7805 provides that other scars will be rated based on 
the limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2004).  However, the veteran has 
already been granted service-connection for traumatic 
arthritis, left great toe, postoperative and has been 
compensated for the limitation of motion of his left great 
toe.  The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2004).  The Court has emphasized that a claimant may 
not be compensated twice for the same symptomatology as such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. 
App. 203 (1993).  Accordingly, Code 785 is not for 
application.

In May 2003, the veteran presented for a VA examination and 
x-rays of the left great toe revealed no soft tissue 
abnormality.  The veteran also presented for a December 2004 
VA examination.  Objective findings included a 5.5 
centimeter, well-healed scar along the dorsum of the left 
great toe.  There was tenderness in the region, but there was 
no abnormality noted in the scar.  There was no evidence that 
the scars were superficial, unstable, or painful.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7819 (2004).  

Finally, the Board notes that Diagnostic Code 7806 is not for 
application because there is no evidence of dermatitis or 
eczema that covers an area of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past 12-month 
period, such as to warrant a 10 percent disability 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).
   
In conclusion, a compensable rating for the veteran's 
service-connected residuals, excision, left great toenail, 
postoperative, is not warranted.  The preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating for the service-connected residuals, 
excision, left great toenail, postoperative. 


ORDER


An increased disability evaluation, in excess of 10 percent, 
for traumatic arthritis, left great toe, postoperative, is 
denied.

A compensable disability evaluation for residuals, excision, 
left great toenail, postoperative, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


